Title: To George Washington from Robert Lewis, 17 July 1793
From: Lewis, Robert
To: Washington, George



Hond Uncle,
The Exchange [Fauquier County, Va.]  July 17th 1793

Since writing to you last, I set off with an intention of visiting your land on Potomac, and examining into the state of your lotts in Winchester and at Bath as you requested, but was unfortunately taken sick on the road, and confined by it so long, that I was obliged to return home before I could complete the journey, in order to begin my Harvest, and have the wheat secured as soon as possible. I am making preparation to sow my corn ground, and what ground I have fallowed, down in wheat, which I am in hopes of completing by the last of August. I will then undoubtedly see your land and the lotts before mentioned, should no accident happen to prevent.
I have had a final answer from Major Harrison respecting the land which you wished to purchase from him. He has determined not to sell for some years to come, upon any terms, as he thinks lands are rising fast in value, and that his will, of course, rise in proportion.
Inclosed is a draught on Mr Hill of Philadelphia for ten pounds Virginia currency, which I will thank Mr Lear to present and get the money. It is for rent due by one of your tenants over the ridge, which I have had great difficulty in getting, until I shifted it into the hands of Mr Holker.

Mrs Lewis joins me in love to my Aunt & yourself. I remain your Affectionate Nephew—

Robt Lewis


P. S. I wrote to you lately more fully upon the subject of Majr Harrison’s land. I will thank you to send me the letter giving information of the lotts in Winchester as you mentioned.
